Filed 2/2/21 P. v. Medina CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE

 THE PEOPLE,                                                    B303952

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. BA447145)

           v.

 OSCAR MEDINA,

           Defendants and Appellants.



      APPEAL from an order of the Superior Court of Los Angeles
County, James R. Dabney, Judge. Affirmed in part, reversed
in part.
      William L. Heyman, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr., and Michael Katz,
Deputy Attorneys General, for Plaintiff and Respondent.
       In 2018, a jury convicted defendant and appellant Oscar
Medina of four counts of attempted murder (Pen. Code,1 §§ 187,
subd. (a), 664), and four counts of assault with a firearm (§ 245,
subd. (a)(2)). The trial court imposed an aggregate sentence
of 62 years to life in prison. We affirmed the convictions but
remanded the case to the trial court with instructions to strike
one 5-year prior serious felony enhancement (§ 667, subd. (a)(1)),
to consider whether to strike other serious felony and firearm
enhancements in light of new laws enacted after the sentencing
hearing, and to stay rather than impose concurrent sentences
for assault with a firearm. (See People v. Medina (2019) 33
Cal.App.5th 146, 157 (Medina).)2
       At a hearing following remand, the trial court elected not
to strike the firearm enhancement, but did not discuss the serious
felony enhancements. The abstract of judgment filed after the
hearing includes all of the previously imposed serious felony
enhancements. The abstract of judgment also indicates that the
trial court stayed the sentences for assault with a firearm, but
the court made no statement about this during the hearing.
       Medina contends that the trial court erred by failing to act on
the serious felony enhancements and by failing to state during the
hearing that the sentences for assault with a firearm were stayed.
He also contends that the trial court abused its discretion by
refusing to strike the firearm enhancement, that his sentence

      1 Unless otherwise specified, subsequent statutory references
are to the Penal Code.
      2 The opinion in Medina’s direct appeal was certified
for partial publication. Elsewhere in this opinion, we cite the
nonpublished portions of the same opinion as People v. Medina (Mar.
19, 2019, B286117) [as modified April 16, 2019].




                                   2
violates the state and federal constitutional protections against cruel
and unusual punishments, and that the court abused its discretion
by refusing to reduce his $5,000 restitution fine. We agree with
Medina as to the failure to act on the serious felony enhancements
and to declare on the record that the sentences for assault with a
firearm were stayed. In all other respects, we affirm.

             FACTS AND PROCEEDINGS BELOW
       In our prior opinion, we briefly summarized the facts of the
case: “Defendants Antonio Silva and Oscar Medina, members of
the Headhunters gang, were driving through the turf of a rival gang
called Diamond Street. They lost control of their car and crashed
into an apartment building. Bystanders gathered to look at the
accident. Unable to move the disabled vehicle, Silva and Medina
left and returned in another car. Silva got out of the car, pointed
his gun, and started shooting at bystanders while Medina
attempted to recover the crashed car. The people on the street
(including two individuals, Juan Alcaraz and Jose Sanchez, who
lived in the apartment building) fled in terror. None ended up
being hit by the gunfire. Medina was still unable to move the car,
and Silva and Medina then left separately. Silva left in the car in
which he and Medina had returned to the accident scene. Before
Medina left on foot, he screamed his gang’s name and a derogatory
term for the Diamond Street gang.” (Medina, supra, 33 Cal.App.5th
at p. 149.)
       The trial court sentenced Medina to 62 years to life in prison.
The sentence consisted of a base high term of nine years to life for
one count of attempted murder (§ 664, subd. (a)), tripled because
Medina had suffered two prior strike convictions (see §§ 667,
subd. (e)(1), 1170.12, subd. (c)(2)(A)(i)), plus 20 more years because
a principal personally and intentionally discharged a firearm




                                  3
in the commission of the offense (§ 12022.53, subds. (c), (e)),3
plus five additional years for each of three prior serious felony
enhancements. (§ 667, subd. (a)(1).) The court imposed the same
sentence, to run concurrently, on each of the three other attempted
murder convictions. As to the convictions on four counts of assault
with a firearm, the court stated that these counts would all “merge
pursuant to Penal Code [s]ection 654.” The abstract of judgment
indicated a concurrent sentence for those four counts. In addition
to other fines, the trial court imposed a restitution fine of $5,000.
       After the sentencing hearing but before the judgment
against Medina became final, the Legislature enacted Senate
Bill No. 620 (2017–2018 Reg. Sess.) (Stats. 2017, ch. 682,
pp. 5104-5106) (Senate Bill No. 620) and Senate Bill No. 1393
(2017-2018 Reg. Sess.) (Senate Bill No. 1393), which gave trial
courts the discretion to strike, respectively, five-year enhancements
under section 667, subdivision (a)(1), and firearm enhancements
under section 12022.53, for purposes of sentencing.
       In addition to raising other issues, Medina contended in his
direct appeal that the new laws applied retroactively to his case,
and that the trial court must hold a new hearing to decide whether
or not to strike the firearm and previous felony enhancements from
his sentence. We agreed and remanded the case for this purpose.
(People v. Medina (Mar. 19, 2019, B286117) [nonpub. portion of


      3 Although Medina did not personally fire the weapon, the
firearm enhancement nevertheless applied to him because the jury
found that Medina committed the offense for the benefit of, at the
direction of, or in association with a criminal street gang, with the
specific intent to promote, further, or assist in criminal conduct by
gang members. (See §§ 186.22, subd. (b); 12022.53, subd. (e)(1);
Medina, supra, 33 Cal.App.5th at pp. 150–152.)




                                  4
opn.] at pp. 37–38.) We also agreed with Medina that the trial
court erred by imposing two prior serious felony enhancements
based on two convictions in the same case. (Id. at pp. 38–39.)
Those enhancements apply only to convictions based “on charges
brought and tried separately.” (§ 667, subd. (a)(1).) Finally, we
agreed with Medina that the trial court erred by failing to stay the
sentences for Medina’s convictions for assault with a firearm under
section 654. (People v. Medina, supra, B286117, at p. 39.)
       We remanded the case to the trial court with directions to
“recalculate Medina’s sentence to strike one of the five-year prior
serious felony enhancements, determine whether to strike the two
remaining prior serious felony enhancements under section 667,
subdivision (a)(1) and/or the 20-year firearm-use enhancement
under section 12022.53, subdivision (c), and reduce the sentence
accordingly if appropriate.” (Medina, supra, 33 Cal.App.5th
at p. 157.) In addition, we ordered the trial court to “stay the
sentences on counts 5 through 8 for assault with a firearm under
section 654,” and “to prepare new abstracts of judgment.” (Ibid.)
       At a hearing following remand, the court stated that the case
“was submitted back for me to reconsider whether I wish to strike
the [section 12022.53 firearm enhancements] that were imposed.
       “Having heard the evidence in this case, I’m not inclined to
do so. So I’ve exercised my discretion, and the conviction stays as
previously set.”
       Medina’s attorney raised two objections. First, he objected
to the imposition of the restitution fine “given that [Medina] was
not provided an opportunity to be heard on his ability to pay when
that restitution order was imposed.” In addition, Medina objected
to the sentence “under the [Eighth] Amendment grounds [of]
cruel and unusual punishment.” The trial court overruled both




                                  5
objections, noting that Medina played an active role in the shooting,
and that he would be able to pay the restitution fine with wages he
would earn in prison.
        Neither the trial court nor the attorneys addressed the
serious felony enhancements or the sentences for assault with a
firearm. The court prepared a new abstract of judgment, which
listed the four counts of assault with a firearm as stayed under
section 654, but which did not change the number of serious felony
enhancements, nor the aggregate length of the sentence of 62 years
to life.

                            DISCUSSION
      A.    Remand to Fulfill Obligations From Prior
            Appeal
       Medina contends that we must remand the case once again
to allow the trial court to fulfill the requirements we imposed in
our prior opinion. The Attorney General agrees, as do we. “[W]hen
an appellate court remands a matter with directions governing
the proceedings on remand, ‘ “those directions are binding on the
trial court and must be followed.” ’ ” (People v. Ramirez (2019) 35
Cal.App.5th 55, 64.)
       In this case, the trial court fulfilled our directions only
in part, and we must remand the case once again so that the
trial court can fulfill the remainder of the requirements. In
particular, the court must strike one of the two prior serious
felony enhancements under section 667, subdivision (a)(1) that
were based on two counts tried together in case number BA255819.
As we explained in our prior opinion, the court may impose these
enhancements “for each . . . prior conviction on charges brought and
tried separately.” (§ 667, subd. (a)(1), italics added.) This applies to




                                   6
all four counts of attempted murder, including the three counts for
which the trial court imposed concurrent sentences. In addition,
the trial court must decide whether to exercise its discretion under
Senate Bill No. 620 to strike either or both of the remaining serious
felony enhancements for the four attempted murder counts.
       The trial court also made no pronouncement with regard to
the convictions for assault with a firearm. The record of the first
sentencing hearing indicates that the trial court intended from
the outset to stay the sentences under section 654, but misspoke
in stating that the sentences would “merge.” The amended
abstract of judgment specifies that the sentences for these
counts are stayed, but “the abstract of judgment is not itself the
judgment of conviction, and cannot prevail over the court’s oral
pronouncement of judgment to the extent the two conflict.” (People
v. Delgado (2008) 43 Cal.4th 1059, 1070, superseded by statute on
another ground, as stated in People v. Frahs (2018) 27 Cal.App.5th
784, 795.) In order to avert any future confusion about the
sentence, we will order the trial court to state on the record that the
four counts of assault with a firearm are stayed under section 654.

      B.    Decision Not to Strike the Firearm Enhancements
      Medina contends that the trial court abused its discretion
by deciding not to strike the firearm enhancement under
section 12022.53, subdivision (c) for purposes of sentencing. We
disagree.
      As part of Senate Bill No. 1393, the Legislature enacted
section 12022.53, subdivision (h), which gives trial courts the
discretion “ ‘in the interest of justice pursuant to Section 1385 and
at the time of sentencing, [to] strike or dismiss an enhancement
otherwise required to be imposed by this section.’ ” As we explained
in a prior decision on this subject, we review the trial court’s




                                   7
decision whether to strike an enhancement under section 1385
for abuse of discretion. (People v. Pearson (2019) 38 Cal.App.5th
112, 116 (Pearson).) “ ‘In reviewing for abuse of discretion, we are
guided by two fundamental precepts. First, “ ‘[t]he burden is on
the party attacking the sentence to clearly show that the sentencing
decision was irrational or arbitrary. [Citation.] In the absence
of such a showing, the trial court is presumed to have acted to
achieve legitimate sentencing objectives, and its discretionary
determination to impose a particular sentence will not be set aside
on review.’ ” [Citation.] Second, a “ ‘decision will not be reversed
merely because reasonable people might disagree. “An appellate
tribunal is neither authorized nor warranted in substituting its
judgment for the judgment of the trial judge.” ’ ” [Citation.] Taken
together, these precepts establish that a trial court does not abuse
its discretion unless its decision is so irrational or arbitrary that
no reasonable person could agree with it.’ ” (Ibid., quoting People v.
Carmony (2004) 33 Cal.4th 367, 376–377.)
       The trial court explained its decision not to strike the
enhancement on the basis of its own experience having “heard
the evidence in this case.” The court noted that Medina and Silva
“were driving in what would be rival gang territory. [¶] They
crashed up against an apartment house, left the location, and then
came back. And the videotape showed what appeared to be the
gun being transferred back and forth between the two of them.”
Although Silva was the shooter, “Medina’s involvement was more
than passive.”
       Medina takes issue with the trial court’s statement that
the video appeared to show a gun transferred between Medina
and Silva five minutes before the shooting. The surveillance video
footage shows Medina and Silva walking away from the scene of




                                  8
the car accident. Medina carried a dark colored object in one hand,
held it up as if he meant to pass it to Silva, then dropped it on
the ground. Silva picked it up, and the two continued walking.
According to Medina, the item seen in the video was not the correct
shape to be the gun, and thus there was no evidence that Medina
personally held the gun or transferred it to Silva.
       We have reviewed the video footage, and although we cannot
say with certainty that the item in Medina’s hand was a gun,
we defer to the trial court’s reasonable inference that it was.
(See People v. King (2010) 183 Cal.App.4th 1281, 1323.) But the
trial court did not justify its decision solely on the basis that
Medina passed the gun to Silva, but rather on the conclusion that
Medina’s involvement was “more than passive.” Medina disagrees
with that characterization, but the evidence is against him. His
culpability depends much less on whether he passed the gun to
Silva while he was walking away from the car crash than on his
actions five minutes later, when the shooting took place. As the
surveillance video shows, Medina and Silva returned to the scene
of the accident riding in a car with an unknown driver. Even before
the vehicle slowed down, Medina opened the front passenger side
door and leaned out, appearing to use the door as a shield. The
car began to slow, and Silva opened the rear passenger door. Both
Silva and Medina exited the car before it came to a full stop. Silva
walked toward the crowd gathered near the car and began shooting.
       This evidence yields inferences in support of the jury’s
verdicts finding both defendants guilty of attempted murder and
of the trial court’s decision not to strike the firearm enhancement.
Medina and Silva knew they were traveling in a rival gang’s
territory and appeared to have planned for a confrontation when
they returned to the scene of the accident. This explains why they




                                 9
were hiding behind the open doors of the car, ready to jump out
at a moment’s notice. Furthermore, whether or not Medina ever
handled the gun, the evidence is susceptible of the inference that
he knew that Silva was armed and was prepared to fire the weapon.
After Silva shot at the bystanders, Medina showed no sign of
surprise, remorse, or concern about the well-being of the victims.
Far from objecting to Silva’s actions, Medina stayed at the scene
and yelled an insult about the rival gang at the bystanders who
had taken cover from the shooting.
       Medina points out accurately that, although no one was
injured in the shooting, his sentence—57 years to life, even after
subtracting five years for the incorrectly imposed serious felony
enhancement—is lengthier than the base term of 25 years to life for
first degree murder. (See § 190, subd. (a).) But of course Medina’s
sentence is not based solely on the immediate circumstances of
the crime in isolation, but also reflects his long history of criminal
behavior, as well as his willingness to participate in a crime
involving the shooting of firearms for the benefit of a criminal street
gang and endangering the lives of many in the crowd.
       Reasonable minds might differ on the appropriate length of
Medina’s sentence, but it is not our role to substitute our judgment
for that of the trial court. We cannot say that the trial court’s
decision not to strike the enhancement is “ ‘so irrational or arbitrary
that no reasonable person could agree with it.’ ” (Pearson, supra,
38 Cal.App.5th at p. 116.) Thus, we cannot reverse the trial court’s
decision.4


      4 We also disagree with Medina’s contention that his attorney
rendered ineffective assistance by failing to advocate more
forcefully on his behalf. There is no reasonable probability that




                                  10
      C.          Cruel and/or Unusual Punishment
       Medina contends that his sentence violates the federal
Eighth Amendment prohibition on cruel and unusual punishment,
as well as the California constitutional ban on cruel or unusual
punishment. (Cal. Const., art. I, § 17.) We rejected an identical
claim in Medina’s direct appeal, and we reject it again now.
       The Attorney General contends, and we agree, that the
law of the case doctrine bars our reconsideration of this issue.
“Under the doctrine of the law of the case, a principle or rule that
a reviewing court states in an opinion and that is necessary to
the reviewing court’s decision must be applied throughout all
later proceedings in the same case, both in the trial court and on a
later appeal.” (People v. Jurado (2006) 38 Cal.4th 72, 94 (Jurado).)
“Thus, the law-of-the-case doctrine ‘prevents the parties from
seeking appellate reconsideration of an already decided issue in
the same case absent some significant change in circumstances.’ ”
(People v. Boyer (2006) 38 Cal.4th 412, 441.)
       In Medina’s direct appeal, we held that Medina forfeited
the claim that his sentence represented cruel and/or unusual
punishment under the state and federal constitutions, and that in
any event, his claim failed on the merits in that it was not grossly
disproportionate in light of the defendant’s own actions, how other
crimes are punished in California, and how similar crimes are
punished in other jurisdictions. (See People v. Medina, supra,
B286117, at pp. 34–37.) In this appeal, Medina once again claims
that he did not forfeit the claim of cruel or unusual punishment,


different arguments at the hearing would have obtained a better
outcome for Medina. (See Strickland v. Washington (1984) 466 U.S.
668, 694.)




                                 11
and that his sentence is grossly disproportionate. He argues that
the law of the case doctrine does not apply because there has been
a change in circumstances. In particular, he notes that his attorney
raised the issue of cruel or unusual punishment at the hearing after
remand, unlike in his original appeal, when his attorney did not
raise the issue at the original sentencing hearing. But this is beside
the point. The law of the case doctrine applies “throughout all later
proceedings in the same case, both in the trial court and on a later
appeal.” (Jurado, supra, 38 Cal.4th at p. 94.) By the time Medina’s
attorney raised the issue after remand, the law of the case doctrine
already applied to the issue. Medina forfeited the issue by failing
to raise it at the original sentencing hearing, and his subsequent
actions do not change that fact.
       In addition, Medina contends that the circumstances have
changed because that at the time of the original appeal, there
was a possibility that the trial court would strike the firearm
enhancement on remand. In this appeal, by contrast, the trial
court has already rejected that possibility. We are not persuaded
that this distinction makes a difference. In our original opinion,
we addressed the constitutionality of Medina’s full sentence: “[A]n
aggregate state prison term of 62 years to life.” (People v. Medina,
supra, B286117, at p. 34.) We held that that sentence did not
violate the prohibition against cruel or unusual punishment. The
possibility that the trial court might reduce the sentence did not
enter into our analysis.
       Even if the law of the case doctrine did not apply, Medina’s
claim would fail on the merits. We explained this matter in detail in
our prior opinion in this case (People v. Medina, supra, B286117,
at pp. 34–37), and we stand by that analysis.




                                 12
      D.           Restitution Fine
       At the hearing after remand, Medina objected to the amount
of the $5,000 restitution fine (§ 1202.4, subd. (b)(1)) on the grounds
that he had not had an opportunity to be heard on his ability to
pay the fine, and that the amount of the fine constituted cruel and
unusual punishment. Medina now contends that the trial court
abused its discretion by overruling the objection. We are not
persuaded.
       The trial court must impose a restitution fine of at least
$300 and no more than $10,000 for any defendant convicted of a
felony, “unless it finds compelling and extraordinary reasons for
not doing so and states those reasons on the record.” (§ 1202.4,
subd. (b).) The court may determine the amount of the fine at its
discretion “and commensurate with the seriousness of the offense.”
(§ 1202.4, subd. (b)(1).) “[A] defendant’s inability to pay may not
be considered a compelling and extraordinary reason not to impose
the restitution fine; inability to pay may be considered only when
increasing the amount of the restitution fine above the minimum
required by statute.” (People v. Castellano (2019) 33 Cal.App.5th
485, 489.)
       Medina contends that the amount of the fine was
incommensurate with the seriousness of the offense, arguing
that his role in the crime was relatively minor and noting
that no one was injured in the shooting. We disagree. First,
section 1202.4, subdivision (b)(2) sets out a formula that the
court may use in setting the amount of the fine, consisting of
“the minimum fine [$300] . . . multiplied by the number of years
of imprisonment the defendant is ordered to serve, multiplied by
the number of felony counts of which the defendant is convicted.”
(§ 1202.4, subd. (b)(2).) In this case, the $5,000 fine is significantly




                                   13
less than the amount specified by that formula. Second, contrary
to Medina’s claims, and as we have described above (see Discussion
part B, ante), he played more than a minor role in the crime. We
do not understand how a $5,000 fine was incommensurate with his
active participation in a crime that endangered the lives of many
people.
       Next, Medina argues that the trial court erred by failing to
take into account his ability to pay the fine. The trial court refused
to reduce the amount of the fine on this ground because “it would
appear . . . that he would be able to . . . recompense through prison
wages that he would be earning.”
       We agree with the court in People v. Kopp (2019) 38
Cal.App.5th 47, 96, review granted November 13, 2019, S257844
(Kopp) that “[i]t is the defendant who bears the burden of proving
an inability to pay.” The language of section 1202.4 does not
require the court to ascertain or take into consideration the
defendant’s ability to pay. Instead, the statute provides that
“[i]nability to pay may be considered only in increasing the amount
of the restitution fine in excess of the minimum fine.” (§ 1202.4,
subd. (c), italics added.) As the court explained with respect to
another fine in People v. McMahan (1992) 3 Cal.App.4th 740, 749,
unless the statutory language clearly makes the defendant’s ability
to pay a condition precedent of imposing the fine, the defendant
bears the burden of raising the issue and providing evidence. In
addition to being superior as a matter of statutory interpretation,
this makes sense from a practical standpoint, since “the most
knowledgeable person regarding the defendant's ability to pay [is]
the defendant himself.” (Ibid.)
       At the hearing after remand, Medina’s attorney objected
to the amount of the fine but presented no evidence of Medina’s




                                  14
ability to pay. Consequently, the trial court did not err by denying
Medina’s motion. Medina contends that this failure represented
ineffective assistance of counsel, but even now, he has failed to
show that the trial court’s decision not to reduce the fine was wrong
on the merits. Medina notes that at current prison wages, he can
expect to pay only about $60 per year toward the fine. Assuming
that there are no future increases in prison wages and that Medina
has no other sources of income, it would take more than 83 years
for the fine to be paid off. But Medina cites no authority for the
proposition that a fine is excessive if it is more than the amount
the defendant can expect to pay entirely during his sentence using
his prison wages alone. In People v. Dueñas (2019) 30 Cal.App.5th
1157, the court held that the imposition of certain fines and fees
without taking into account the defendant’s ability to pay was a
violation of due process because it could result in the imprisonment
of an indigent defendant solely as a result of his inability to pay.
(See id. at pp. 1166–1167.) That is not a concern in this case, where
Medina is already in custody, and where the law provides a formula
for deducting payments from a prisoner’s wages to pay his fines.
(See § 2085.5.) The trial court did not abuse its discretion by failing
to take into account the potential unpaid amount when Medina is
released from prison decades from now.




                                  15
                           DISPOSITION
        The defendant’s convictions are affirmed. The matter
is remanded to the trial court with directions to strike one
enhancement under section 667, subdivision (a)(1) from each of
the four counts of attempted murder. The trial court must also
decide with respect to each count of attempted murder whether or
not to strike the two additional enhancements under section 667,
subdivision (a)(1), and declare on the record that the four counts of
assault with a firearm are stayed under section 654. After it takes
all of these actions, the trial court must recalculate the defendant’s
sentence and prepare a new abstract of judgment and forward it to
the Department of Corrections and Rehabilitation.
        NOT TO BE PUBLISHED.




                                           ROTHSCHILD, P. J.
We concur:




                  CHANEY, J.




                  FEDERMAN, J.*


      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                  16